Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 202







State of North Dakota, 		Plaintiff and Appellee



v.



Andrew Neal Klamm, 		Defendant and Appellant







No. 20130163







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer, Assistant State’s Attorney, and Ashley K. Champ (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; submitted on brief.



David C. Thompson, P.O. Box 5235, Grand Forks, N.D. 58206-5235, for defendant and appellant.

State v. Klamm

No. 20130163



Per Curiam.

[¶1]	Andrew Neal Klamm appealed from a district court judgment entered after conditionally pleading guilty to driving under suspension.  Klamm argues that a law enforcement officer did not have a reasonable and articulable suspicion to stop his vehicle.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (3), and (7).  
See
 
Sturn v. Dir., North Dakota Dep’t of Transp.
, 2009 ND 39, ¶¶ 13-14, 763 
N.W.2d
 515 (Although N.D.C.C. § 39-03-15 requires radar speed check results accepted as prima facie evidence of a motor vehicle’s speed, the officer’s testimony was not offered to establish a speeding conviction, but rather to establish “a reasonable person in the officer’s position would be justified by some objective manifestation to suspect potential unlawful activity.”).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner